department of the treasury internal_revenue_service washington d c date cc dom fs proc tl-n-394-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel deborah a butler cc dom fs subject reliance on the sec_6501 period for issuing a notice of final_partnership_administrative_adjustment this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend country country a b c d e f g h dollar_figurex j k l m n o p date date date date date date date date date date date date date date date date date date issue whether the service may issue a notice of final_partnership_administrative_adjustment relying of the limitation on assessment of the consolidated parent of a partner in a tefra partnership relying on the sec_6501 limitation on assessment conclusion the service may issue a notice of final_partnership_administrative_adjustment relying of the limitation on assessment of the consolidated parent of a partner in a tefra partnership relying on the sec_6501 limitation on assessment facts a was formed as a limited_partnership on or about date upon initial formation a had two partners b a general_partner with a j interest in profits and capital and c a limited_partner with a k interest in profits and capital the purpose of the partnership was to acquire own manage trade finance invest in and hedge mortgage interests the interests in a after the formation were as follows b c - - j general_partnership interest k limited_partnership_interest on date b and c transferred l of their partnership interests to d for a dollar_figurex capital_contribution d is a domestic_partnership with two foreign partners - e a foreign_corporation residing in country that became an j partner and f a nonresident_alien_individual citizen of country who became a k partner the interests in a after the transfers were as follows b c d m general_partnership interest n limited_partnership_interest o general and limited_partnership_interest a filed its initial partnership return for the tax_year ending date on date the subsequent year return was filed with a tax_year ending date on date b is a subchapter_c_corporation owned p by g b filed consolidated corporate tax returns for the tax years ending date and date in date b and its subsidiaries were acquired by h h became the parent for the consolidated_group that included b after that date in addition to a several other partnerships were formed to engage in the same financial transactions as a for some of these partnerships the factual situation is nearly identical in terms of the filing of returns and statute_of_limitations our advice is intended to be applied to all such partnerships consolidated corporate tax returns for h which included b were filed for the tax years ending date and date the h tax_return for the tax_year ended date was filed on date the statute_of_limitations for this year would have expired date but was extended to date the form_872 that extends the statute_of_limitations does not contain any language which extends the statute_of_limitations for any partnership items the h tax_return for the tax_year ended date was filed on date the statute_of_limitations for this year would have expired on date but was extended to date the form_872 which extends the statute_of_limitations does not contain any language that extends the statute_of_limitations for any partnership items consents to extend the statute_of_limitations for a's tax years ending date and date were executed prior to their expiration these consents extended the statute_of_limitations until date law and analysis in congress enacted the tefra2 unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners accordingly the service may examine the partnership as an entity rather than conduct a separate examination as to each of the partners income taxes are assessed against partners despite the creation of a unified procedure for audit and litigation the manner of tax reporting and assessment is not affected by tefra the conference_report to tefra expressly notes that f or income_tax purposes partnerships are not taxable entities instead a partnership is a conduit in which the items of partnership income deduction and credit are allocated among the 2tax equity and fiscal responsibility act of pub_l_no 3conf rep no pincite 1982_2_cb_462 partners for inclusion in their respective income_tax returns for example a partnership files a form_1065 u s partnership return of income however this form is merely an informational return that sets forth the amounts of partnership items and includes schedules allocating such items among the partners the enactment of tefra merely set forth rules as to the administrative procedures for making adjustments to these items taxes continue to be assessed against the partners and the partnership continues to be a mere conduit for tax purposes partnership examinations before tefra prior to enactment of tefra there was no framework within which to conduct a unified partnership examination rather examinations of partnership items were conducted at the partner level accordingly if many partners in the same partnership were examined the partnership might be the subject of several examinations as to the same taxable_year because there were multiple examinations there would be multiple cases involving the same partnership and it was possible that the examinations might reach different results regarding the statute_of_limitations several problems arose in the absence of a unified proceeding because a partnership was examined only in conjunction with the examination of a partner’s return the examination of the partnership was frequently concluded several years after the partnership return was filed and at a time when the assessment_period of the partner under examination was under voluntary extension if significant adjustments were identified at the partnership level the service would be unable to make adjustments to the tax_liability of partners other than the partner under examination if the statute_of_limitations governing such other partners had expired partnership examinations after tefra with the enactment of tefra congress established a unified_audit and litigation proceeding through which determinations as to partnership_item sec_5 are required to be made at the partnership level sec_6221 partners generally have the right to receive notice of the proceedings and have the right to participate 4conf rep no pincite 1982_2_cb_462 5a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent that regulations provide that such item is more appropriately determined at the partnership level than at the partner level sec_6231 in both the audit and litigation of the partnership items sec_6223 once partnership determinations become final the service generally may assess any adjustments to the tax_liabilities of the partners without following deficiency procedures section but despite the changes to the audit and litigation procedures income taxes continue to be assessed only against the partners and not the partnership to alleviate the statute_of_limitations issues described above congress enacted a minimum assessment_period during which assessments could be made to the tax_liabilities of all partners for tax attributable to partnership items specifically section provides a minimum period for assessment based upon the f iling of the partnership return rules for the extension by agreement of the minimum period for assessment a minimum period for assessment after the conversion of partnership items to nonpartnership_items rules for the suspension of the minimum period of assessment and rules that extend the minimum period for assessment in special circumstances ie fraud substantial omission no return or unidentified partner note that section sets forth minimum periods for assessment however because taxes are only assessed against partners and not the partnership the general limitation on assessment found in sec_6501 continues to control except to the extent it is extended by section limitations on making assessments as noted above the general limitation on assessment under sec_6501 controls the timing of when assessments of tax may be made against a taxpayer even when that taxpayer is a partner of a partnership accordingly a discussion of limitations on assessment must begin with an analysis of sec_6501 sec_6501 sets forth the general limitation on assessment and provides a general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not the return was filed on or after the date prescribed for the purposes of this chapter the term return means the return required to be filed by the taxpayer and cid cid cid cid cid does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit under this provision the time within which an assessment must be made is three years from the later of the due_date for filing or the actual date of filing of the return see sec_6501 for purposes of sec_6501 the return at issue is the return of a partner or shareholder and not the return of the flow through entity the supreme court in 506_us_523 held that the limitations_period within which the internal_revenue_service must assess the income_tax_liability of an s_corporation shareholder runs from the date on which the shareholder’s return is filed id u s pincite as the court noted tax returns that ‘lack the data necessary for the computation and assessment of deficiencies’ generally should not be regarded as triggering the period of assessment id u s pincite quoting 353_us_180 accordingly the return of the flow-through_entity does not trigger the running of the statute_of_limitations as to a member ie partner shareholder although the tefra unified_audit and litigation procedures for partnerships include a specific provision setting forth a minimum assessment_period for adjustments attributable to partnership items the enactment of tefra did not alter prior_law the triggering event for the assessment of tax against a taxpayer continues to be the filing of the taxpayer’s return and not the information_return of the flow through entity from which the taxpayer received items of gain loss deduction or credit with the enactment of tefra specific provisions affecting the limitation on assessment were enacted that are unique to tefra partnerships first the general limitation on assessment was amended by adding sec_6501 which expressly provides for an extension of period in the case of partnership items as defined in sec_6231 see section following this cross- 6the last sentence of this provision was added by section of the taxpayer_relief_act_of_1997 pub_l_no and clarifies that the return that starts the running of the statute_of_limitations for a taxpayer is the return of the taxpayer and not the return of another person from whom the taxpayer has received an item_of_income gain loss deduction or credit conf_rep no pincite though the act sets forth a prospective effective date this provision does not substantively alter the law see 506_us_523 7this provision has been renumbered numerous times since its enactment as part of pub_l_no however the language of the provision has remained unchanged reference leads to the minimum assessment_period for adjustments attributable to partnership items section a sets forth a minimum period for assessing tax attributable to partnership items and provides a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions simply stated adjustments attributable to partnership items may be assessed within three years of the later of the date of filing or due_date of the partnership return in essence section holds open the sec_6501 limitation period as to all partners for a fixed period of time thereby providing a minimum period within which to assess adjustments attributable to partnership items against all partners the present case applying the above analysis to the facts presented the statute_of_limitations on assessment remained open for adjustments to the tax_liability of h with regard to its return filed for the tax_year ended date until date without regard to the source of the adjustments this would include adjustments to partnership_tax_year ended date all other tax years are closed due to the expiration of the sec_6501 period even with regard to the extension provided by i r c accordingly a notice of final_partnership_administrative_adjustment fpaa was properly issued before date it is our understanding that the fpaa reallocated income from d to b and c however as the consolidated parent of both partners the operative limitation period is based upon the date of the filing of the consolidated parent’s return see generally sec_1_1502-77 thus an fpaa was properly issued on or before date case development hazards and other considerations we agree with the conclusion reached in your incoming memorandum that the service may not rely on extension of the sec_6501 period executed under sec_6501 without any special language indicating that the consent is also intended to apply to partnership items see i r c b accordingly the fpaa that was issued properly did not assert adjustments to years other than those for which the statute is open without regard to extensions if you have any further questions please call by richard g goldman special counsel tax practice procedure field service division cc paul s epstein cc intl br5 patrick putzi cc dom fs p si
